Determination unanimously confirmed and enforcement order denied, without costs. Memorandum: *1016Petitioners moved to annul the State Division of Human Rights Appeal Board’s order which affirmed the Commissioner’s order which found petitioners guilty of an unlawful discriminatory practice relating to housing accommodations, in violation of section 296 of the Executive Law. The Division cross-moved for an order of enforcement. The record supports the Commissioner’s determination but is devoid of any finding of noncompliance based upon any investigation made by the Division. Absent such proof, the enforcement application is premature and cannot be granted. As was stated in Matter of State Division of Human Rights v. Merante (35 A D 2d 652, 653): “ Before this court may properly act upon an application for an enforcement order, the record before it should disclose the investigations made by the division and its findings (Matter of State Div. of Human Rights v. Union Carbide Corp., 34 A D 2d 636 ”, opp. dismd. 28 N Y 2d 555). The Division’s application for an enforcement order, therefore, should be denied without prejudice to renew if a timely investigation should disclose noncompliance. (Motion pursuant to section 298, Executive Law, to annul order of Appeal Board). Present — Goldman, P. J., Del Vecchio, Witmer, Moule and Cardamone, JJ.